Citation Nr: 1747644	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-25 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office and was remanded in April 2017.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence indicates that the Veteran's bilateral hearing loss is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

The Veteran asserts that he has hearing loss as a result of noise exposure during active duty service.  In this case, the record reflects that the Veteran has a bilateral sensorineural hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385 (2016).  Additionally, while the Veteran's military occupational specialty is listed as cook, he was awarded an Expert Infantryman Badge and has competently and credibly asserted that he was exposed to excessive noise during service.  Thus, the remaining question before the Board is whether the Veteran's hearing loss began in or within one year of service, or is otherwise related to service.

The Veteran's service treatment records show no complaints of or treatment for hearing loss at any time, and there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during or within one year of service.  The Board notes that Veteran has reported that he first began to experience symptoms of hearing loss during service.  However, while lay persons are competent to report on what they have experienced or witnessed, the diagnosis of hearing loss requires medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion as to the onset of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the most probative and credible evidence does not show a hearing loss disability during service or within one year after the Veteran's separation from service.  

As the competent and credible evidence fails to show a hearing loss disability in service or within one year of service, the question in this case becomes whether the current disability is etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

The Veteran first underwent VA examination in connection with this claim in July 2011, and the VA examiner indicated that an opinion as to whether the Veteran's hearing loss was related to acoustic trauma during the Veteran's military service could not be provided without resorting to mere speculation.  The Veteran again underwent VA examination in June 2013, at which time the examiner initially provided the same opinion as the July 2011 examiner, but after review of the claims file provided an additional opinion in July 2013 that it was not as likely as not that the Veteran's current hearing loss is related to his active duty service.  The examiner did not, however, provide a sufficient rationale for that opinion.  

As the first three opinions were not sufficient for purposes of determining service connection, an additional opinion was obtained in May 2017.  The examiner conducted a review of the Veteran's claims file, including the Veteran's service treatment records and the prior opinions.  Ultimately, the examiner opined that the Veteran's current hearing loss was not at least as likely as not related to service.  In that regard, the examiner noted that the Veteran's hearing was normal upon separation from service and cited to an Institute of Medicine study finding that there was insufficient evidence to determine that permanent noise-induced hearing loss can develop much later in one's lifetime after cessation of noise exposure and that the available data suggested that delayed effects following noise exposure were "unlikely."  As such, the examiner concluded that it was less likely as not that the Veteran's subsequent hearing loss was caused by his military noise exposure.  

As the May 2017 opinion was provided following thorough review of the claims file and included a detailed rationale that cited to medical treatise evidence, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion to the contrary.  

To the extent the Veteran alleges that his hearing loss is related to service, as noted above the Veteran is a lay person and is not competent to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  As such, the Board finds the May 2017 VA opinion to be of greater probative value than the Veteran's lay contentions.  

As the most probative evidence indicates the Veteran's current bilateral hearing loss disability was not shown in service or for many years thereafter and is not related to his military service, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the claim is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


